CONLEY Byrd, Justice. Appellee Grant County Savings and Loan Association filed an application with Appellant Arkansas Savings and Loan Association Board for a charter to operate a savings and loan association in Sheridan. On February 21, 1973, when there was one vacancy on the Board, the Board by a two to two vote denied appellee’s application for a charter. Thereafter, the Board permitted appellee to adduce additional evidence and at the public meeting on August 21, 1973, the Board by a two to three vote again denied the application. One of the original members who had voted for the granting of the charter at the February 21st meeting, first stated that he voted the same way, but subsequently, clarified his statement to show that he was voting to deny the charter. The written findings of the Board, being little more than conclusions following the language of Ark. Stat. Ann. § 67-1824, do not specifically state the reasons for the denial of the charter. The findings did conclude, however, that appellees had met all of the statutory prerequisites for the issuance of a charter except as follows: “3. There is not a public need at the present time for the proposed association and the volume of business in the areas in which the association would conduct its business is not sufficient to indicate a successful operation.” The circuit court on appeal reversed the Board and directed that a charter should be issued. For reversal the Board, among other things, contends that the circuit court erred in finding that there was not any substantial evidence to support the Board’s decision. Appellees produced two expert witnesses, Windell R. Adams and Dr. Charles Venus, who testified that there was a savings potential sufficient to grant a savings and loan charter in Grant County. The statistics show that there is only one commercial bank in Grant County and that for the period from 1960 to 1970, the deposits in that bank increased 330.7% as compared to a statewide gain of only 140.6%. During the same period the county had a population gain of 17% compared to a statewide gain of 7.7%. The county for the same period had a housing increase of 21.4% compared to a statewide increase of 14.6%. The value added by manufacturing had a gain of 189.3% compared to 62% for the state as a whole. The president of the Grant County Bank of Sheridan, an intervening protestant, showed that the demand deposits of his bank were $2.8 million in 1968; $3.1 million in 1969; $3.4 million in 1970; $4.1 million in 1971; and over five million for 1972. Time deposits were $2.1 million in 1968; $3.2 million in 1969; $3.6 million in 1970; $4.1 million in 1971; and that for the period from January 1st throughjuly 18, 1972 it had $5.3 million. The Appellee’s proposed chairman testified that there was $2,272,798.07, loaned for residential mortgages in the county for 1970, and of that amount $405,965.88 was made by savings and loan associations from outside of Grant County. In 1971, there was a total of $2,964,154.55 in residential mortgages and of that total savings and loans made $615,-011.60. In 1972, there was a total of $3,256,154.95 in residential mortgages and of that total savings and loans made $1,-073,572.20. From January 1, 1973, through August 14, 1973, savings and loans had mortgages on record for $1,002,425.00. The president of the Grant County Bank of Sheridan quite candidly stated that most of his bank’s real estate mortgages were for five years or less and that his bank could not meet the total loan volume demand for residential housing. To counteract this showing, the Board relies upon facts brought out on cross-examination. One such fact is that Mr. P. A. Reader testified on direct that the community of Leola had a remarkable growth. On cross-examination it was shown that Leola had a population gain according to the U. S. Census Report of only 79 people from 1960 to 1970. Another such instance involved Mr. B. J. Benning who admitted on cross-examination that Prattsville according to the U. S. Census Report had a zero growth for the period from 1960 to 1970. We can find no substance in the Board’s contention. It appears that the witnesses were speaking of the growth of their communities while the census figures may have been taken entirely along the incorporated limits of the towns. Other factors that the Board relies upon are the lack of a public transit system, the unemployment rate and the commuting of workers to adjoining counties. The Board in its argument here wishes to overlook the evidence that it permitted to be presented upon rehearing. That evidence shows an increase in residential mortgages by savings and loan associations from without the county from $405,965.88 in 1970, to over a million dollars in 1972. Other evidence showed an increase of time deposits in the county from $2.8 million in 1968 to $5.3 million by July 18, 1972. When this in-dicia of growth is considered despite the alleged deficiencies of which the Board mentions, it is difficult to understand why the Board was not somewhat arbitrary in considering the alleged deficiencies as substantial evidence. Neither can we find any merit in the suggestion that the volume of business in the area is not sufficient to indicate a successful operation. Mr. Daniel B. Howard, a C.P.A., was the only witness to touch upon this issue. At a time when the time deposit commitments were only $367,500, he projected a net income of $1,906.00. Of course this picture had greatly increased in favor of appellees by the time of the rehearing which then showed time deposit commitments of $1,000,000. Affirmed. FOGLEMAN, J., dissents.